DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see pg. 6-8, filed 4/18/2022, with respect to claims 1-13 have been fully considered and are persuasive.  The rejection under USC 101 of claims 1-13 has been withdrawn.  Upon further consideration of the claims and applicant’s remarks, the examiner agrees with the applicant that the claims are not directed to an abstract idea without significantly more and therefore not subject to a rejection under USC 101.  In particular, the examiner agrees that the claimed invention is directed to a practical application and improvements to power line monitoring, and specifically to the technique for encoding powerline data as recited by the claims that further improves upon and provides advantages such as to reduce the amount of physical hardware required, reduce the amount of data that requires transmission, thus reducing bandwidth capability and power required for this transmission, and reduce dangerous and expensive installation of hardware, all while maintaining a suitable result.   Therefore, the previous rejection under USC 101 of the claims is withdrawn.

Applicant’s arguments, see pg. 8, filed 4/18/2022, with respect to claims 10-12 have been fully considered and are persuasive.  The rejection under USC 112(b) of claims 10-12 has been withdrawn.  Applicant has cancelled claims 10-11 and therefore rendered the previous rejection moot.

Applicant’s arguments, see pg. 8-10, filed 4/18/2022, with respect to claims 1-13 have been fully considered and are persuasive.  The rejection under USC 103 of claims 1-13 has been withdrawn. 
Applicant has further amended the claims to include “when each of the plurality of predetermined sections is quantized, the relativization unit relativizes information on the amplitude and phase in each of the plurality of predetermined sections other than the reference section as a difference between (i) respective information of each predetermined section and (ii) information of an amplitude and phase in the reference section, and when the relativization unit relativizes the information on the amplitude and phase in each of the plurality of predetermined sections as the difference between (i) the respective information of each predetermined section and (ii) the information on the amplitude and phase in the reference section, the relativization unit associates the difference with the information on the amplitude and phase in the reference section” and contends that none of the prior art disclose or render obvious these claimed limitations.  Upon further search and consideration, the examiner has determined that none of the closest available prior art teach or render obvious the particular technique as claimed in claim 1 that includes the steps for “relativizes information on the amplitude and phase in each of the plurality of predetermined sections other than the reference section as a difference between (i) respective information of each predetermined section and (ii) information of an amplitude and phase in the reference section and further associates the difference with the information on the amplitude and phase in the reference section.  

Allowable Subject Matter
Claims 1-9, 12, and 13 are allowed. (renumbered as claims 1-11)
The following is an examiner’s statement of reasons for allowance: 

Claim 1 is allowed because the closest prior art Tse et al. (US 2011/0112779), Nam et al. (US 2003/0094936), Wu et al. (Data Compression Applied To Electric Power Quality Tracking of Arc Furnace Load, 2003), Bruno (US 2006/0091828), and Kim (US 2008/0303528), either singularly or in combination, fails to anticipate or render obvious a power line signal encoder comprising: 
“at least one processor, the at least one processor configured to execute an estimation unit, a relativization unit, and a quantization unit, wherein 
the relativization unit that relativizes information on the amplitude and phase of the harmonic of the voltage waveform based on information on the amplitude and phase of the fundamental wave of the voltage waveform,
the quantization unit that quantizes the information on the amplitude and phase of the fundamental wave of the voltage waveform and the relativized information on the amplitude and phase of the harmonic of the voltage waveform by the relativization unit with a predetermined amount of bits, 
the quantization unit quantizes each of a plurality of predetermined sections, the plurality of predetermined sections comprises a reference section and sections other than the reference section, 
when each of the plurality of predetermined sections is quantized, the relativization unit relativizes information on the amplitude and phase in each of the plurality of predetermined sections other than the reference section as a difference between (i) respective information of each predetermined section and (ii) information of an amplitude and phase in the reference section, and 
when the relativization unit relativizes the information on the amplitude and phase in each of the plurality of predetermined sections as the difference between (i) the respective information of each predetermined section and (ii) the information on the amplitude and phase in the reference section, the relativization unit associates the difference with the information on the amplitude and phase in the reference section” in combination with all other limitations in the claim as claimed and defined by applicant. (see underlined for emphasis)  In particular, as discussed above, none of the prior art provides a particular teaching for implementing steps that relativizes information on the amplitude and phase in each of the plurality of predetermined sections other than the reference section as a difference between (i) respective information of each predetermined section and (ii) information of an amplitude and phase in the reference section and then associates the difference with the information on the amplitude and phase in the reference section.

Claims 2-9, 12, and 13 are allowed for at least the same reasons stated above with regards to claim 1 since these claims are dependent upon claim 1 and include each and every limitation therein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Oh et al. (US 2008/0189120) discloses a method of and apparatus for parametric encoding and parametric decoding are provided. According to the method and apparatus, not all parameters for all component signals are generated and according to a time interval, parameters for some component signals are replaced by index information allowing similar previous time intervals to be found, thereby increasing encoding efficiency.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE E STIFTER JR whose telephone number is (571)270-7198. The examiner can normally be reached Monday-Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M. VAZQUEZ can be reached on 5712722619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TERENCE E STIFTER JR/Examiner, Art Unit 2865          


/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865  
07/18/2022